          Case 2:15-cv-00020-ER Document 90 Filed 01/15/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
UNITED STATES OF AMERICA             : CIVIL ACTION
ex rel TERRY JACKSON,                :
                         Plaintiff   : NO. 2:15-cv-00020-ER
                                     :
        v.                           :
                                     :
BAKER'S BAY NURSING HOME             :
ASSOCIATES, L.P, d/b/a Rivers Edge   :
and DEPAUL HEALTHCARE, L.P.,         :
                         Defendant   :
____________________________________:

                                  NOTICE OF DISMISSAL

       Relator, Terry Jackson by and through undersigned counsel, Bochetto & Lentz, P.C.,

hereby dismisses all causes of action in its Complaint with prejudice. United States of America

dismisses all causes of action in Relator’s Complaint without prejudice.

                                                    Respectfully submitted,

                                                    BOCHETTO & LENTZ, P.C.

                                             By:    _s/ Bryan R. Lentz___________
                                                    Bryan R. Lentz, Esquire
                                                    BOCHETTO & LENTZ, P.C.
                                                    1524 Locust Street
                                                    Philadelphia, PA 19102
                                                    (215) 735-3900

                                                    Attorney for Terry Jackson

Dated: January 15, 2021
